United States Court of Appeals
                      For the First Circuit


No. 04-2186

              GREGORIO IGARTÚA de la ROSA, et al.,

                      Plaintiffs-Appellants,

                                v.

                    UNITED STATES OF AMERICA,

                       Defendant-Appellant.




                              ERRATA


     The memorandum and order of this court issued on May 12, 2005,
should be amended as follows:

     On the cover sheet replace "Torruella, Selya, Lynch, Howard
and Lipez, Circuit Judges." with "Torruella, Selya, Lynch, Lipez
and Howard, Circuit Judges."